       Case 1:19-cv-01465-SKO Document 17 Filed 10/09/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    BYRON PRATT,                                     Case No. 1:19-cv-01465-SKO (PC)

12                       Plaintiff,
                                                       ORDER REFERRING CASE TO POST-
13            v.                                       SCREENING ADR AND STAYING CASE
                                                       FOR 90 DAYS
14    UNITED STATES OF AMERICA,
15                       Defendant.
16

17          Plaintiff is a federal prisoner proceeding pro se in this civil rights action. As set forth in its

18   service order, the Court has found that Plaintiff states at least one cognizable claim for relief.

19   (Doc. 9.) On October 2, 2020, Defendant filed an answer to Plaintiff’s complaint. (Doc. 15.)

20          The Court is referring all civil rights cases filed by pro se inmates to Alternative Dispute

21   Resolution (ADR) to attempt to resolve such cases more expeditiously and less expensively. No

22   claims, defenses, or objections are waived by the parties’ participation.

23          The Court, therefore, STAYS this action for 90 days to allow the parties to investigate

24   Plaintiff’s claims, meet and confer, and participate in an early settlement conference. The Court

25   presumes that all post-screening civil rights cases assigned to the undersigned will proceed to a

26   settlement conference. However, if, after investigating Plaintiff’s claims and meeting and

27   conferring, either party finds that a settlement conference would be a waste of resources, the party

28   may opt out of the early settlement conference.
       Case 1:19-cv-01465-SKO Document 17 Filed 10/09/20 Page 2 of 3


 1            Accordingly, the Court ORDERS:

 2            1. This action is STAYED for 90 days to allow the parties an opportunity to settle their

 3               dispute before the discovery process begins. No other pleadings or motions may be

 4               filed in this case during the stay. The parties shall not engage in formal discovery, but

 5               they may engage in informal discovery to prepare for the settlement conference.

 6            2. Within 40 days from the date of this order, the parties SHALL file the attached

 7               notice, indicating their agreement to proceed to an early settlement conference or their

 8               belief that settlement is not achievable at this time.

 9            3. Within 45 days from the date of this order, defendant’s counsel SHALL contact the
10               undersigned’s Courtroom Deputy Clerk at wkusamura@caed.uscourts.gov to schedule

11               the settlement conference.

12            4. If the parties reach a settlement during the stay of this action, they SHALL file a

13               Notice of Settlement as required by Local Rule 160.

14            5. The parties must keep the Court informed of their current addresses during the stay

15               and pendency of this action. Changes of address must be reported promptly in a Notice

16               of Change of Address. See Local Rule 182(f).

17
     IT IS SO ORDERED.
18

19   Dated:     October 9, 2020                                     /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28

                                                         2
      Case 1:19-cv-01465-SKO Document 17 Filed 10/09/20 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA
10

11   BYRON PRATT,                                 Case No. 1:19-cv-01465-SKO (PC)

12                    Plaintiff,
                                                  NOTICE REGARDING EARLY
13        v.                                      SETTLEMENT CONFERENCE

14   UNITED STATES OF AMERICA,
15                    Defendant.
16

17       The party agrees that an early settlement conference would be productive and wishes to

18       engage in an early settlement conference.

19                Yes ____              No ____

20

21

22       Dated:

23                                                    ________________________________
                                                      Plaintiff or Counsel for Defendants
24

25

26
27

28
